Citation Nr: 0416975	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bursitis of the 
left elbow (claimed as tennis elbow).

3.  Entitlement to service connection for pes planus, left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

DD Forms 214 on file confirm that the veteran served on 
active duty from August 1970 to December 1973 and from May 
1976 to January 1984.  It appears that he may have had an 
additional period of active duty prior to those two, but 
verification of this is not of record.  Other service 
personnel records on file show that he served in the United 
States Army Reserve continuously from January 1984 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in January 2002 
and February 2003, respectively, prepared by the Department 
of Veterans Affairs (VA) Regional Office (RO) at Houston, 
Texas.  In the January 2002 rating decision, the RO denied 
the service connection claims.  In the February 2002 rating 
decision, the RO granted the claim for an increased rating of 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease (low back disability) to the extent 
of increasing the rating from 10 to 20 percent.  However, 
absent any statement limiting his claim, a claimant is 
presumed to be seeking on appeal the maximum evaluation 
authorized by the rating schedule and other applicable law 
for the disability in concern.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, the appeal concerning the rating of the low 
back disability continued.  Id.

A personal hearing was held before the undersigned Veteran 
Law Judge in September 2003 at the RO.  A transcript of the 
hearing is of record.

At the September 2003 personal hearing, it was noted that new 
evidence was submitted to the RO after it issued its last 
adjudicative document, a statement of the case, in April 
2003.  The Board has examined this evidence and has concluded 
that it is not relevant to the claims now before it because 
it does not concern the disabilities that are the subjects of 
those claims.  See 38 C.F.R. §§ 19.31, 19.37(a) (2003).  
Therefore, the Board has found it unnecessary to remand this 
matter in order to request that the RO consider the new 
evidence in a supplemental statement of the case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The claims are remanded for completion of action required by 
the Veterans Claims Assistance Act of 2000.

VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA) 
heightened the duty that VA had under earlier law to provide 
notice and assistance with the development of evidence to 
claimants of VA benefits.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the November 9, 2000 date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, they define the requirements 
of the statute with additional specificity.  See 66 Fed. Reg. 
45,629.

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  The reasonable efforts to obtain relevant 
records that are not in the custody of a federal department 
or agency that VA is required to make will generally consist 
of an initial request for the records, and, if they are not 
received, at least one follow-up request, unless there are 
circumstances either warranting an additional request to a 
newly identified custodian or indicating that a follow-up 
request initially would be futile.  38 C.F.R. § 3.159(c)(1).  
The VCAA provides that the duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination or opinion is 
considered to be necessary to resolve a service connection 
claim if the lay and medical evidence of record (including 
statements of the claimant) includes competent evidence that 
the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must be 
furnished "before an initial unfavorable AOJ [agency of 
original jurisdiction] decision on the claim."  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

Each of the claims presented on this appeal is subject to the 
terms and requirements of the VCAA because it was pending 
before VA on and after the November 9, 2000 date of enactment 
of that law.  See VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

Bursitis of the left elbow and pes planus, left foot:  
service connection

The claims of entitlement to service connection for bursitis 
of the left elbow and pes planus, left foot, respectively, 
are remanded so that the RO may try to obtain certain service 
medical records that may be outstanding and would be relevant 
to the claims and to verify the character of the service in 
which the veteran was engaged during periods relevant to the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  After 
completing this development, the RO should arrange for a VA 
examination to be performed.  The Board finds that even on 
the record as it stands currently, a VA examination is needed 
for proper adjudication of each claim.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Service medical records reflect that the veteran received 
medical attention for his left elbow and his left foot while 
serving in the United States Army Reserve in 1991.  

The service medical records show that in February 2001, he 
was seen for what was assessed as bursitis of the left elbow; 
that he related on that occasion that his left elbow and both 
shoulders were hurting; and that he said that he had been 
diagnosed with bursitis of the left elbow in February and 
December 1990.  The service medical records show that in 
April 2001, he was seen again for what was diagnosed as 
"tennis elbow"; that the condition was seen as involving 
the left exterior tendon; and that he said that his left 
elbow had begun to hurt while he was doing sit-ups.  The 
April 2001 record indicates that the veteran was prescribed 
an orthopedic consultation during which he would be evaluated 
for an "elbow band."  

Service medical records show that in April 1991, at the same 
time that he was seen for left "tennis elbow," the veteran 
was seen for what was assessed as pes planus of one foot (the 
record in concern did not identify the foot but noted that 
the other foot was normal); that he said that his foot began 
to hurt while he was running; and that he was prescribed an 
orthopedic consultation during which he would be evaluated 
for "shoe inserts."  The service medical records also show 
that in August 1991, he received medical attention for what 
was assessed as bilateral pes planus and valgus varus stress 
and that in September 1991, he was referred for evaluation 
and treatment of bilateral pes planus with impairment of 
motor function.  In August 1992, other service medical 
records show, he was referred for further treatment, given a 
profile prohibiting prolonged walking or standing, on account 
of what was assessed as plantar fasciitis of the right foot 
and pes planus.  

At the personal hearing held before the undersigned in 
September 2003, the veteran testified that he had problems 
with his left elbow during the period of active duty ending 
in 1984 but did not seek any medical attention at that time; 
that he has endured left elbow problems since that time; that 
he injured his left elbow lifting 20-gallon pots while 
working as a cook during service; and that he first sought 
treatment for his left elbow symptoms in 1988 or 1989 at the 
emergency room at Tinker Air Force Hospital during a 
"reserve drill weekend."  The veteran also testified that 
because of his service-connected right knee disability, he 
had to use a cane with his left hand and in doing so, felt 
that he put stress on his left elbow.  He described in his 
testimony problems that he was having currently with his left 
elbow, pain and an inability to grasp objects effectively.

At the September 2003 personal hearing, the veteran also 
testified about his left pes planus.  He testified that he 
first noticed that he seemed to have a fallen left foot arch 
while serving on active duty in 1983 and then, was treated by 
a MASH unit at Camp Humphreys in Korea.  He averred that he 
has suffered from left foot problems since that time.  He 
described in his testimony problems that he was having 
currently with his left foot, an inability to walk more than 
10 or 15 minutes at a time before pain arises in his left 
foot arch.

Service personnel records show that the veteran had a 
military occupation specialty of cook during the period of 
service extending from August 1970 to December 1973 and of 
food service specialist during the period of service 
extending from May 1976 to January 1984 and that his 
principal duty was that of cook during his Reserve service 
extending from September 1986 to December 1992.  

A medical record prepared at a VA medical facility in 
Oklahoma City, Oklahoma in April 2001 indicates that the 
veteran complained of having left foot pain when standing or 
walking that had worsened during the past 2 or 3 weeks, was 
diagnosed with left foot degenerative joint disease and left 
flat foot, and was prescribed arch supports.  A radiology 
report prepared at the medical facility on the same date in 
April 2001 indicates that x-rays of the left foot disclosed a 
plantar calcaneal spur and mild hallux valgus deformity.  A 
private medical record dated in January 1997 that is 
contained in the claims file states a diagnostic impression 
of mild degenerative joint disease of the right knee and 
bilateral pes planus.

At the September 2003 personal hearing, the veteran's 
representative confirmed that, as the testimony indicated, 
one of the theories upon which the claim was based was that 
bursitis of the left elbow was causally related to the 
service-connected right knee disability.  Service connection 
may be granted for a disability that was brought about by, 
or, in the alternative, aggravated by, any or all of a 
veteran's service-connected disorders.  See 38 C.F.R. 
§§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  It was also clear from the hearing 
testimony that the veteran was alleging that his left elbow 
condition was directly related to injury that he sustained 
during service while working as a cook.  See 38 C.F.R. 
§ 3.303(a) (2003).  

VA has a duty to assist a claimant with the development of 
evidence that could help to support all reasonable theories 
of a claim.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

There has been no VA examination to address whether the 
veteran currently has left elbow bursitis that is service 
related, either because a direct result of injury during 
service or because brought about, or aggravated, by his left-
hand use of a cane to deal with his right knee disability and 
whether the veteran currently has a left pes planus condition 
that is attributable to his service.  There are no treatment 
records on file that answer these questions.

It appears to the Board that the current record warrants the 
performing of a VA examination in conjunction with each of 
the two service connection claims.  The lay and medical 
evidence shows in each case that the veteran has symptoms of 
disability that may be related to injury sustained during 
service or, in the case of the left elbow, to another 
disability for which service connection is in place, but 
there are no medical opinions on file that address whether it 
is at least as likely as not that these relationships exist.  
See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
On remand, a VA orthopedic or other appropriate examination 
addressing these questions should be performed.

However, before the VA examination is performed on remand, 
additional development of the record should be undertaken.  

The RO should attempt to obtain the service medical records 
concerning the treatment in 1988 or 1989 at the Tinker Air 
Force Hospital emergency room about which the veteran 
testified, those concerning the treatment in 1983 at the MASH 
unit at Fort Humphreys, Korea about which he also testified, 
and those concerning the treatment in February and December 
1990 to which the service medical record of February 2001 
indicates the veteran referred during treatment.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  

Also, the RO should attempt to obtain verification of the 
character of the veteran's Reserve service on the dates in 
February and April 1991 when service medical records indicate 
the veteran was diagnosed with bursitis (or tennis elbow) of 
the left elbow and on the dates in April and September 1991 
and August 1992 when service medical records indicate he was 
assessed with pes planus.  Service personnel records show 
that the 1991 dates were part of a period of Reserve service 
extending from May to September 1991 and the 1992 date was 
part of a period of Reserve service extending from September 
1991 to December 1992.

Service connection can be awarded for disability resulting 
directly from service if that service represents "active 
military, naval or air service."  When the service in 
question is not "active duty," see 38 U.S.C.A. §§ 101(21) 
(West 2002), but instead represents reserve and/or national 
guard duty, particular definitions of "active military, 
naval or air service" are to be observed.  "Active 
military, naval or air service" includes any active duty for 
training (ACDUTRA) if the individual performing the service 
is disabled from an injury or disease incurred or aggravated 
during the service.  Inactive duty training (INACDUTRA) may 
qualify as "active military, naval or air service" only if 
the individual is disabled from an injury incurred or 
aggravated during the INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24) 
(West 2002).  Therefore, the periods and nature of the 
service of a claimant, if other than "active duty," bear 
directly on, and may limit, his entitlement to service 
connection for a current disability.  Because reserve and 
national guard service are by definition episodic, careful 
review of the periods of service is required to assess 
whether there has been demonstrated in-service incurrence or 
aggravation of injury or disease and a specific link between 
the in-service condition and the claimed current disability.  
Furthermore, because entitlement to service connection may 
also depend on whether the service constituted ACDUTRA or 
INACDUTRA, a careful review of the nature of the service 
performed during times relevant to the claim may also be 
required.  See McManaway v. West, 13 Vet. App. 60 (1999).

The service medical records that have been associated with 
the claims file do not include the reports of any entrance 
and separation (e.g., denoting expiration of term of service) 
examinations administered to the veteran in conjunction with 
the period of Reserve service extending from May to September 
1991.  On remand, the RO should make efforts to obtain such 
examination reports.  See 38 U.S.C.A. §§ 1111, (West 2002) 
(providing that a veteran who served during a period of war 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time in an 
examination report (as opposed to a medical history) or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to the 
service and was not aggravated by such service).  

On remand, the RO should ensure that it has obtained all VA 
medical records that are relevant to the claim.  The veteran 
testified at the September 2003 personal hearing that he has 
received his medical treatment for his left elbow and left 
foot conditions at the VA medical facility in Oklahoma City, 
Oklahoma since May 1987, which, he indicated, was when he 
first was treated for the conditions after any period of 
service.  The veteran indicated in the VA Form 9, Appeal to 
Board of Veterans' Appeals, that he filed in August 2002 that 
he was treated at the VA medical facility in Oklahoma City, 
Oklahoma for his left foot condition not only in April 2001 
but also in August 1993.  The claims file contains a few VA 
medical records that were prepared at this facility in May 
and June 1987 and others that span a period that includes 
August 1993, but they do not concern the veteran's left elbow 
or left foot and there is no documentation that they were 
produced in response to a request from the RO for records 
that would have cited those conditions.  Furthermore, 
although the VA medical records prepared at this facility 
that are contained in the claims file are dated as early as 
May 1987 and as late as September 2002, it appears that they 
may not cover the intervening period continuously.  Medical 
evidence of the continuity since service of symptoms of a 
left elbow disorder would help to substantiate the claim.  
38 C.F.R. § 3.303(b) (2003).  Therefore, a complete set of VA 
medical records dated from May 1987 to the present would be 
relevant to the should be secured on remand.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are relevant to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Lumbosacral strain with degenerative joint disease and 
degenerative disc disease:  increased rating

The claim of entitlement to a rating in excess of 20 percent 
for the low back condition is remanded so that a new VA 
examination, one resolving conflicts in the medical evidence 
concerning the diagnosis, may be performed and medical 
records relevant to the claim that are more current than 
those on file may be obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2), (4).  

There is a conflict in the medical evidence concerning the 
diagnosis of the service-connected condition.  In a February 
2001 rating decision, the RO granted service connection for a 
low back disability that was termed in the body of the 
decision "lumbosacral strain with degenerative disk 
disease" and on the rating sheet accompanying the decision 
as "lumbosacral strain with degenerative joint disease."  
Notice of the rating decision, issued in February 2001, also 
referred to the low back disability as "degenerative disk 
disease."  The February 2001 grant of service connection 
implemented a September 2000 decision of the Board granting 
service connection for "arthritis of the lumbar spine."  In 
accordance with the characterization of the low back 
disability as degenerative joint disease, the RO in the 
February 2001 rating decision evaluated the low back 
disability under the compound diagnostic code 5010-5295.  
These are the rating provisions concerning, respectively, 
arthritis and lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5295 (2003).  The low back disability 
was assigned a rating of 10 percent.

In the February 2003 rating decision addressing the veteran's 
request for an increased rating of the low back disability, 
the RO increased the rating to 20 percent under the same 
diagnostic codes.  Both the body of the rating decision and 
in the notice of the decision, the low back disability was 
characterized as "lumbosacral strain with degenerative joint 
disease."

In a rating decision issued in April 2003 by the decision 
review officer of the RO, the rating of 20 percent was 
continued but the diagnostic code under which the disability 
was listed was changed to the compound diagnostic code 5010-
5292.  This denotes, respectively, arthritis and limitation 
of the motion of the lumbar spine.

Medical evidence that was of record at the time of the 
February 2001 rating decision includes the report of a VA 
medical examination of the spine that was performed in 
September 2000.  This examination report was not before the 
Board when it issued its decision earlier in September 2000.  
The September 2000 examination report, which was cited in the 
February 2001 rating decision, stated a diagnostic impression 
of "[l]umbosacral spine degenerative disk disease" with 
"pain . . . causing mild functional impairment."  The 
September 2000 examination report was not based on 
contemporaneous imaging studies but instead referred to an 
April 1999 (misidentified in the report as November 1999) x-
ray of the lumbosacral spine.  The report of that study 
stated an impression of mild "degenerative changes" of the 
lumbosacral spine.

Medical evidence that was of record at the time of the 
February 2003 rating decision includes the report of a VA 
examination of the back performed by a private provider in 
December 2002.  The report, which was cited in the February 
2003 rating decision, stated the following diagnosis:

The diagnosis is confirmed for 
lumbosacral strain with long-term 
degenerative joint disease as previously 
diagnosed and also according to the 
history backed up by x-ray.  No x-rays 
were done today or authorized today, but 
I think with his history they are not 
indicated.  In the absence of 
neurological degeneration, . . . probably 
an MRI is not indicated at this point 
either.  So, the bottom line, lumbosacral 
strain, degenerative joint disease has 
been confirmed with no change.

Thus, no x-rays or magnetic resonance imaging (MRI) studies 
were performed in conjunction with the December 2002 VA 
examination in order to clarify whether the veteran's low 
back condition involved degenerative disc disease, 
degenerative joint disease, or both.  

Because it fails to clarify the scope, characteristics, and 
severity of the veteran's low back disability, the December 
2002 VA examination is inadequate for rating purposes.  
38 C.F.R. § 4.2; Massey v. Brown, 7 Vet. App. 204 (1994).  A 
new VA examination is needed to resolve the claim.  The 
detail that is needed to evaluate the disability is not 
supplied by other medical assessments on file.  Therefore, 
the claim is remanded so that an additional VA examination 
may be performed.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

At the same time, the Board emphasizes that as a matter of 
law, service connection has been granted by the RO for both 
degenerative disc disease of the lumbosacral spine and 
degenerative joint disease of the lumbosacral spine.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  They 
remain in force unless severed in accordance with procedures 
and standards outlined in 38 C.F.R. § 3.105(d) (2003).  See 
Baughman, 1 Vet. App. at 555-56.  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning treatment that the 
veteran has received for his low back condition.  At the 
September 2003 personal hearing, the veteran testified that 
he receives all of his treatment for this condition at the VA 
medical facility in Oklahoma City, Oklahoma.  The claims file 
does not contain VA treatment records dated after, 
approximately, September 2002.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. 611.  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App. at 124.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome (degenerative disc disease) have 
been revised from an effective date of September 23, 2002, 
see 67 Fed. Reg. 54,345 (August 22, 2002), and the criteria 
for evaluating disabilities of the spine have been revised 
from September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  Both sets of rating provisions are relevant to the 
claim on appeal.

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease and degenerative joint disease 
under all potentially relevant rating provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence, and any 
information, that VA has determined is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
lumbosacral strain with degenerative disc 
disease and degenerative joint disease 
under rating provisions that may prove 
relevant to the claim, including the 
revised rating provisions concerning 
degenerative disc disease effective from 
September 23, 2002 and the revised rating 
provisions concerning disabilities of the 
spine effective from September 26, 2003.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Make efforts to obtain all records 
identified by the veteran in response to 
the notice requested in Paragraph 2 or 
otherwise that are pertinent to any 
claim.

Also, make efforts to obtain all 
treatment records for the veteran dated 
from May 1987 through the present 
concerning his left elbow and his left 
foot, and all treatment records for the 
veteran dated from January 2001 through 
the present concerning his low back 
condition, from the VA medical facility 
in Oklahoma City, Oklahoma.

Also, make efforts to obtain service 
medical records for the veteran 
concerning treatment in 1988 or 1989 for 
a left elbow condition at the Tinker Air 
Force Hospital emergency room, those 
concerning the treatment in February and 
December 1990 for a left elbow condition, 
and those concerning treatment in 1983 at 
the MASH unit at Fort Humphreys, Korea 
for a left foot condition.

Also, make efforts to obtain verification 
of the character (ACDUTRA or INACDUTRA) 
of the veteran's Reserve service on the 
dates in February and April 1991 when 
service medical records indicate the 
veteran was diagnosed with bursitis (or 
tennis elbow) of the left elbow and on 
the dates in April and September 1991 and 
August 1992 when service medical records 
indicate he was assessed with pes planus.  
Service personnel records show that the 
1991 dates were part of a period of 
Reserve service extending from May to 
September 1991 and the 1992 date was part 
of a period of Reserve service extending 
from September 1991 to December 1992.

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records 
identified by him that could not be 
obtained.  

4.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm that it was 
reviewed.  All tests and studies thought 
necessary by the examiner should be 
performed.  

(A)  An orthopedic or other appropriate 
examination to determine whether the 
veteran has pes planus and/or a related 
disorder of the left foot and bursitis of 
the left elbow that are etiologically 
related to an injury or disease incurred 
during service or to one or more of the 
veteran's service-connected disabilities, 
including, as the veteran maintains a 
left elbow disorder that has resulted 
from use of a cane with his left hand on 
account of his service-connected disabled 
right knee.

The examiner should report all disorders 
of the left foot and of the left elbow 
found during the examination.  Then, the 
examiner should provide separate opinions 
concerning the left foot and the left 
elbow concerning whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the current disorder is 
the result of injury or disease that the 
veteran incurred during service or is 
secondary to his service-connected 
disabled right knee or has been 
aggravated by his service-connected 
disabled right knee.

A full rationale for all opinions must be 
provided in the examination report.

(B)  Orthopedic and neurological 
examinations to assess the current 
characteristics and severity of the 
veteran's lumbosacral strain with 
degenerative disc disease and 
degenerative joint disease.

Before examination is performed, the RO 
must assemble a list of characteristics 
cited in rating provisions applying to 
degenerative disc disease of the 
lumbosacral spine and degenerative joint 
disease of the lumbosacral spine, 
including in the recently revised rating 
provisions.  Then, the RO must ask the 
orthopedic examiner to address in the 
report of the orthopedic examination 
whether, and to what extent, the 
veteran's low back disability exhibits 
the orthopedic characteristics of 
disability and the neurological examiner 
to address in the report of the 
neurological examination whether, and to 
what extent, the veteran's low back 
disability exhibits the neurological 
characteristics of disability.  For each 
examination, appropriate imaging studies 
(x-rays for the orthopedic examination 
and MRI for the neurological examination) 
should be performed and if they are not 
performed, the examination report(s) 
should state the reason(s).

The report of the orthopedic examination 
should also include an assessment of the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time and whether there 
is weakened movement, excess 
fatigability, or incoordination with use 
of the low back. 

A full rationale for all opinions must be 
provided in the examination report.

5.  Then, readjudicate the claims.  If a 
benefit sought on appeal is not granted 
in full, provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.


Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


